Citation Nr: 1623324	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  07-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for hypothyroidism.
 
2.  Entitlement to an initial compensable evaluation for left salpingectomy. 
 
3.  Entitlement to an initial evaluation higher than 20 percent for urinary incontinence, effective prior to July 10, 2015, and 40 percent thereafter.

4.  Entitlement to an initial compensable evaluation for residuals of seborrheic keratosis excision, anterior axillary fold.
 
5.  Entitlement to an initial compensable evaluation for rectal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 2006.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas, which certified the case for appellate review. 

In April 2011 the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of the hearing is of record. 

In April 2007, the Veteran requested a local hearing before a Decision Review Officer (DRO).  Her hearing was scheduled for July 2007; however, the Veteran requested rescheduling of that hearing. A July 2007 letter advised the Veteran that her hearing was rescheduled for September 2007; however, the record does not reflect that such hearing was held.  The Court has held that an appellant's due process rights are not violated and there is no prejudice if she is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1) , if she is subsequently informed of her right to a hearing before the Board and does not request such a hearing, and does not otherwise apprise the Board that she was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250   (2012).  In this case, the Veteran did request, and was afforded, a hearing before the Board.  Neither during the hearing, nor at any other time, has she advised the Board that she had been denied her requested RO hearing. Significantly, in January 2013, the Veteran's representative submitted a 30 Day Waiver on behalf of the Veteran indicating that there was no additional evidence to submit in support of the Veteran's appeal and asking that the case be immediately forwarded to the Board. Accordingly, the Board finds no prejudice in proceeding with the present decision. 

In August 2011 and July 2014, the Board, in pertinent part, remanded the issues listed on the title page for additional development.  The case is now returned for appellate review.

In a July 2015 rating decision, the Appeals Management Center granted a higher rating of 40 percent for urinary incontinence, effective July 10, 2015.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35   (1993).

The issue of entitlement to an initial compensable evaluation for left salpingectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thyroid disorder is manifested by symptoms of fatigability, constipation, dry skin (that does not cause any functional impairment), and mental sluggishness; without any muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, sleepiness, weight gain, or other signs, symptoms, or abnormal findings; to the extent that the Veteran experiences depression, sleep impairment, muscular aches, swelling and/ or cold intolerance of the lower extremities, this is contemplated by her currently assigned disability evaluations for major depressive disorder, chronic peripheral venous insufficiency of the lower extremities, and/ or left lower extremity radiculopathy, as well as disabilities of the bilateral knees, elbows, lumbar spine, and cervical spine.

2.  Effective prior to July 10, 2015, the Veteran's urinary incontinence was primarily manifested by having to change her clothes from one to two times per day, to three to four times per week; and effective, July 10, 2015, the Veteran's urinary incontinence was primarily manifested by having to change her clothes two to four times per day.  

3.  Prior to July 10, 2015, no residuals are shown relative to the excision of the seborrheic keratosis of the anterior axillary fold; effective July 10, 2015, the scar residual from the excision of the axillary fold is shown to be occasionally tender.

4.  The Veteran's rectal fissure is either healed, or only results in slight impairment in sphincter control without leakage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7903 (2015).

2.  The criteria for ratings higher than 20 percent, effective prior to July 10, 2015, and 40 percent, effective July 10, 2015, for urinary incontinence have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517 (2015).

3.  The criteria for a rating of 10 percent for a painful scar of the right axillary fold, as a residual of the excision of seborrheic keratitis have been met, effective July 10, 2015; prior to July 10, 2015, a compensable rating is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior to October 23, 2008). 

4.  The criteria for a compensable rating for rectal fissure have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The Veteran was advised of VA's duties to notify and assist in the development of her service connection claim prior to its initial adjudication.  In June 2005 she acknowledged receipt of notice of information and evidence necessary to substantiate a claim for VA disability compensation under VA's Benefits Delivered at Discharge (BDD) program.  The notice explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  March 2006 and June 2009 letters informed her of disability rating and effective date criteria. 

The Veteran's service treatment records and VA treatment records pertaining to her claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal.  The examinations recently provided in July 2015 satisfy the directives of the Board's previous July 2014 remand by showing the present severity of the Veteran's disabilities and all pertinent findings to rate the claim.  

Also, the RO requested any additional private treatment records from the Veteran and obtained treatment records from the VAMC in Central Texas from January 2008 to April 2015.  There was no additional evidence relevant to the claim added to the record.  The Veteran was notified of the RO's efforts.

The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, VA also afforded the Veteran the opportunity to give testimony before the Board in April 2011.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran and her representative, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

A.  Hypothyroidism

The RO granted service connection for hypothyroidism (claimed as Grave's Disease) in April 2006 and assigned a 30 percent rating, effective February 1, 2006.

The Veteran appeals the initial rating assigned.  On a March 2007 statement she states that she should get a 60 percent rating for her hypothyroidism because she is experiencing bouts of mental disturbance, which she feels is caused by her Grave's Disease, muscular weakness, cold intolerance, and weight gain.  She notes that she is constantly working to keep her weight down but her thyroid tests are often abnormal.  She further notes that she is still experiencing serious constipation and sleepiness.

Under Diagnostic Code 7903, for evaluating hypothyroidism, a 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2015).

The Court has addressed the specific application of the rating criteria for Diagnostic Code 7903.  The Court found that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  The Court also stated that the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

By way of history, service treatment records show that the Veteran was diagnosed with hypothyroidism and thyroid hyperplasia in May 1983.  An August 1983 thyroid scan was abnormal and the uptake was consistent with Grave's Disease.  In January 2000 the Veteran complained of feeling depressed with insomnia and felt "slowed down."  She also had weight gain.  She was assessed as having a history of hypothyroidism.

On a pre-discharge examination in August 2005, the Veteran stated that she was diagnosed with Grave's Disease in 1983 and initially had symptoms of hives, swelling lips and fingers, sore throat, and rapid pulse.  She stated that she still had symptoms of weight gain, fatigue, sleep disturbance, and occasional swelling to the legs.  She was diagnosed with hypothyroidism.

An August 2005 VA mental health examination report notes that the Veteran reported having frostbite to her face and feet during basic training in 1981.  She also reported sleep disturbances, which caused fatigue and loss of concentration.

The Veteran underwent another VA examination in October 2007 to evaluate her thyroid disorder.  Her symptoms included fatigability, cold intolerance, constipation, weight gain (about 10 pounds in the last year), and diffuse muscle weakness (though it was 5+).  Her mental faculties were normal.  It was further noted that the Veteran's thyroid disease was active and that she was on supplemental thyroid medication. 

An October 2007 VA mental health evaluation shows that the Veteran complained of low energy and feeling tired throughout the day.  She noted an increase in appetite and difficulty staying asleep.  Her memory was mildly impaired.  It was recommended that a thorough medical evaluation regarding possible thyroid causation be provided.  The Axis I diagnosis was major depressive disorder, recurrent, moderate; and mood disorder with depressive features due to thyroid absence.

In August 2008, the Veteran underwent a sleep evaluation.  It was noted that she had a history of hypothyroidism and complained of daytime fatigue.  She was diagnosed with mild obstructive sleep apnea.

A February 2011 private treatment record shows that the Veteran was evaluated for thyroid function.  Her symptoms consisted of fatigue, weight gain, feeling cold and cold intolerance, and change in skin, nails, or hair.  She also had depression.  The symptoms had been present for 12 weeks and were mild and unchanged.  

The Veteran testified at the April 2011 Board hearing that she experienced memory loss, cold intolerance, and muscle soreness due to her thyroid disorder.  She also testified that she had gained between 15 and 20 pounds in the last year and that she had problems sleeping.  She indicated that she was constantly depressed.

A September 2011 VA examination report shows the Veteran was diagnosed with hyperthyroidism in 1983 and underwent ablation of thyroid and started on Synthroid.  Side effects of her current treatment included hypothyroidism, constipation, cold intolerance, and fluid retention.  She also had fatigability, insomnia, increased sweating, depression, and forgetfulness.  Muscle strength was "5" in the arms and legs.  The examiner reported that the Veteran had hypothyroidism and there were effects on her occupational activities in that she had decreased mobility, lack of stamina, weakness or fatigue, and "other."   She commented that the Veteran had bilateral lower extremity edema requiring medication. 

A September 2011 VA mental health examination report notes that symptoms associated with her depression included chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and weight gain.

A December 2012 VA vascular disease examination report shows the Veteran reported experiencing edema and heaviness in her leg, which began in 1983 when she was diagnosed with having thyroid dysfunction.  She also had a history of generalized edema of the hands and face, per her service treatment records.  The report notes that the Veteran's edema in the bilateral lower extremities and general edema was secondary to her thyroid condition.  The rationale was that the service treatment records were significant for multiple complaints of general edema of the face and bilateral upper and lower extremities in relationship to the thyroid condition.

In July 2015 the Veteran underwent her most recent VA examination.  She stated that she continued on thyroid replacement therapy with regular monitoring and reported constipation, dryness of skin, and some degree of fatigue on a daily basis, which she attributed to hypothyroidism.  An addendum report to this examination notes that the Veteran did not experience significant muscular weakness, mental disturbance, or weight gain as a result of this disability.  She stated that her weight fluctuated.  She did not experience cold intolerance but noted that her extremities felt cold often.  She did not experience muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness as a result of this disability.  She reportedly did not fall asleep at work and was able to perform a full workday.

Another opinion was provided in addition to the addendum opinion, which noted that although the July 2015 opinion did not comment on whether the Veteran experienced cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness as a result of the thyroid disability, a comprehensive review of the VA treatment records and VBMS folder and other clinical records provided medically-based, clinical evidence directly related to the Veteran's residuals of therapeutic treatment of Graves' Disease.

With respect to muscular weakness, it was noted that the September 2011 VA examination report addressing the back showed 5/5 strength at the hips, knees, great toes, and ankles.  There was no muscular atrophy.  The VA examination report in September 2011 addressing the elbow and forearm condition also noted normal muscle strength (2+) at the elbow and forearm.  The September 2011 VA muscle, neck, and cervical spine examination report noted that the Veteran did not experience significant muscular weakness.  Therefore, the physician in 2015 determined that the Veteran's Graves' Disease was less likely as not related to the Veteran's current claimed muscular weakness, because of a lack of medically-based, clinical evidence to support signs and symptoms of muscular weakness related to residuals of Graves' Disease.

Regarding the mental disturbance (dementia, slowing of thought, depression), the Veteran was diagnosed with severe depression and pathological gambling.  The physician found that the mental health clinical notes lacked medically-based, clinical evidence for a nexus between Graves' Disease and her mental health conditions, or any dementia or slowing of thought.  The physician noted the July 2015 addendum opinion that the Veteran did not experience mental disturbance as a result of this disability; therefore, it was determined that it was less likely than not that the Veteran's Graves' Disease was related to her current mental disturbances.

With respect to weight gain, the physician noted that the July 2015 addendum opinion indicated that the Veteran stated that her weight fluctuated, which the physician determined was consistent with a normal aging process; thus the physician determined that it was less likely than not that the Veteran's residuals of Graves' Disease were related to her weight fluctuation.

Regarding cold intolerance, the physician noted that the July 2015 addendum report noted that the Veteran did not experience cold intolerance but noted that her extremities felt cold often.  Further, the physician indicated that the clinical files, VA treatment records, and VBMS folder was silent for diagnosis, treatment, and/or events related to cold intolerance.  Therefore, the physician determined that it was less likely than not that the Veteran's residuals of Graves' Disease were related to symptoms of cold intolerance.

In addressing bradycardia (less than 60 beats per minute) and/ or cardiovascular involvement, the physician noted that clinically, the medical evidence was not consistent with bradycardia because the Veteran's pulse was consistently above 60 beats per minute, as demonstrated on the July 2015 examination.  In addition, the July 2015 examiner stated that the Veteran did not experience muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness as a result of this disability.  Furthermore, the physician noted that the VA treatment records were negative for decreased pulse rates and cardiovascular conditions related to bradycardia.  Therefore, it was determined that it was less likely than not that the Veteran's residuals of Graves' Disease were related to any signs and symptoms of bradycardia.

Finally, with respect to sleepiness, the physician noted that the September 2011 VA mental health examination report noted that chronic sleep impairment was a manifestation of her severe depression.  The physician noted that the July 2015 addendum opinion also determined that the Veteran did not have sleepiness as a result of the thyroid disability.  Therefore, the physician determined that it was less likely than not that the Veteran's Graves' Disease was related to her sleep patterns.

Having carefully reviewed the evidence of record, the Board finds that the evidence is against an evaluation in excess of 30 percent for the Veteran's thyroid disorder.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7 (2015).  The severity and frequency of the Veteran's symptoms of fatigability, constipation, and mental sluggishness are fully contemplated by the current 30 percent disability evaluation.

The Board has fully considered all the symptoms reported by the Veteran and acknowledges that the symptoms listed in Diagnostic Code 7903 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board will address each of the symptoms suggested by the Veteran as related to her thyroid disorder.

During this appeal period, the Veteran has reported symptoms attributed to her thyroid disorder that include weight gain, complaints of depression with insomnia, feeling "slowed down," swelling to the extremities, cold intolerance, constipation, muscle weakness and soreness, memory loss, dryness of skin, and some degree of fatigue on a daily basis.  

In this regard, although the Veteran reports muscle weakness and soreness, the preponderance of the medical evidence does not show that her thyroid disorder has caused her muscle weakness or soreness.   The October 2007 VA examination shows the Veteran's symptoms related to her thyroid disorder included diffuse muscle weakness, but strength testing was 5+.  Muscle strength testing of the arms and legs also was "5" on examination in September 2011, though she had complaints of weakness or fatigue.  On the most recent examination in July 2015, the addendum report shows that the Veteran did not experience significant muscular weakness.  The physician who provided another addendum report after the July 2015 opinion also determined that the Veteran did not have muscle weakness as a result of her thyroid disorder, based on the clinical evidence of record.  

The Veteran is competent to report muscular weakness and soreness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Board finds that she is not competent to attribute these symptoms to her thyroid disorder because it requires medical inquiry into biological processes and physiological functioning.  These processes are internal and not readily observable, and are not within the competence of the Veteran in this case, who has not been shown to have medical training or skills.  To the extent the Veteran's complaints of muscular weakness and soreness are attributed to disabilities of her bilateral knees, elbows, cervical spine, and lumbar spine, as well as radiculopathy of the left lower extremity, the Veteran is already service-connected for these disabilities and may not be compensated twice for the same symptomatology; as this would result in pyramiding in violation of 38 C.F.R. § 4.14.  

Similarly, with respect to the Veteran's complaints of depression and swelling to the extremities, while the depression and swelling to the lower extremities have been associated with her thyroid disorder, the Veteran already is service-connected for major depressive disorder and chronic peripheral venous insufficiency of the bilateral lower extremities.  Chronic peripheral venous insufficiency of the lower extremities is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121, which rates impairment, in part, based on edema.  She may not be compensated twice for the same symptoms under different diagnoses.  Id.  Regarding her complaints of swelling of the upper extremities, there is not shown any functional impairment as a result of these complaints.

As for the Veteran's report of mental disturbance other than depression, the addendum report in July 2015 shows that the Veteran did not have any mental disturbance as a result of her thyroid disorder.  The separate addendum report also determined that the Veteran did not have mental disturbance as a result of her thyroid disorder.  The Board assigns greater probative value to medical evidence in this regard as it was prepared by a skilled, trained medical professional after evaluation of the Veteran.  Although the Veteran is competent to report that she experiences psychological symptoms, in this case she is not competent to determine their cause.  To the extent that there is lay and medical evidence of depression, this has no probative value with respect to the Veteran's rating for thyroidectomy and treatment as it is separately compensated.

The Veteran also reports symptoms of memory loss and sleep disturbance.  However, these have been associated with her depression.  An August 2005 VA examination report shows that the Veteran had sleep disturbances, which caused fatigued and loss of concentration, with normal memory.  See also November 2, 2007 VA examination report.  An October 2007 VA mental health examination report shows the Veteran reported difficulties with short and long-term memories.  However, VA mental health treatment records show that the Veteran's memory is reasonably intact.  See e.g., November 2, 2007 VA mental health note.  The most recent July 2015 addendum report shows that the Veteran did not experience mental disturbance or sleepiness due to her thyroid disorder, and was able to perform a full work-day without falling asleep.  It is also significant that the Veteran has been diagnosed with sleep apnea in 2008, as noted above.  In addition, her complaints of memory loss have been considered as a part of her depression on VA examination in October 2007.  Although the Veteran is competent to report these symptoms, she is not competent to attribute her symptoms to her thyroid disorder because this determination requires inquiry into biological processes that are not readily observable to a lay person and in this case, the Veteran does not possess the training or skills needed to draw such a conclusion.  See Jandreau v. Nicholson, 492 F.3d. 1372   (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  To the extent that her memory loss and sleep disturbance is attributable to her depression, she is compensated for this impairment by the 30 and 50 percent ratings assigned for her depression.  Moreover, even accepting that some fatigability is related to her thyroid disorder, this symptom is fully contemplated by the current evaluation.

The Board acknowledges that the Veteran has struggled with weight gain throughout the period on appeal.  However, the medical evidence indicates that this is a result of inactivity and diet, rather than her thyroid disorder.  A July 2006 VA treatment record shows the Veteran had gained 10 pounds but had not exercised since retiring from the Army.  A September 2006 VA psychology note shows the Veteran had gained weight and was not exercising; she complained of low energy.  On examination in March 2007, a VA treatment record shows the Veteran was advised to exercise three times a week, and that her hypothyroid was stable on her present medication dosage.  A November 2012 VA treatment record shows the Veteran was obese and enrolled in a weight loss program involving diet and exercise.  In December 2013,  a VA treatment record shows the Veteran was advised to eat more protein and less carbohydrates for weight loss and glucose control.  None of the medical evidence suggests a link between her thyroid disorder and her weight gain.  The July 2015 medical opinion specifically notes that the Veteran did not experience weight gain as a result of her thyroid disorder.  The addendum report also found that the Veteran's complaints of her weight fluctuating was more a component of the aging process, than her thyroid disability.  The Veteran is competent to report weight changes.  Layno, supra.  However, the Board finds that she is not competent to attribute any changes to weight to her thyroid disorder, as this is not susceptible to lay observation and the Veteran has no medical expertise. Jandreau, supra Colantonio, supra.

The Board further acknowledges the Veteran's report of cold intolerance.  She has consistently complained of cold intolerance.  The July 2015 addendum report finds that the Veteran did not experience cold intolerance, but also notes that her extremities often felt cold, which seems to support a finding of cold intolerance.  Cold intolerance is one of the criteria for a 100 percent rating under Diagnostic Code 7903 for hypothyroidism.   However, the medical evidence does not support a higher rating, based on cold intolerance alone.  The Board observes that the Veteran has not sought medical treatment for cold intolerance; she also is separately compensated for radiculopathy of the left lower extremity and chronic peripheral venous insufficiency of the bilateral lower extremities.  In view of the foregoing, the Board finds that, although the Veteran is competent to report cold intolerance, and her reports are credible as they have been consistent throughout the record, these complaints are not severe enough to warrant a higher rating for her thyroid disorder, as there is not shown any significant impairment related to cold intolerance.  To the extent that some of her symptoms have been attributed to her venous insufficiency in the lower extremities and/ or radiculopathy of the left lower extremity, this impairment already has been compensated by her service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).  

As for the Veteran's report of symptoms of dry skin, even accepting this as true, neither the lay nor the medical evidence shows that dry skin has any debilitating effect or causes functional impairment of any kind.  Therefore, the Veteran's reported symptomatology in this regard has limited probative value.
 
In summary, the Board finds that the Veteran's statements concerning symptoms she believes are due to her thyroid disorder have diminished probative value.  The Board finds that the medical findings and reports of medical professionals are more probative because the medical findings were obtained by trained, neutral medical professionals after examination of the Veteran, obtaining or reviewing appropriate tests and/or studies, and review of the claims file in regard to the VA examinations in this matter.  Symptomatology showing disability that more nearly reflects the criteria for a 60 percent or higher evaluation are not shown.  38 C.F.R. § 4.7 (2015).

In keeping with the guidance of the Court in Tatum, the Board also finds that the evidence of record does not establish that the Veteran has cardiovascular involvement, bradycardia, or sleepiness that is related to her thyroid disorder and would support a 100 percent rating at any time.  As noted, while there are findings of cold intolerance, to the extent that these findings are related to the thyroid disorder, this symptom is not shown to cause any impairment that is not already contemplated by the service-connected chronic peripheral venous insufficiency of the lower extremities, and/ or left lower extremity radiculopathy; and is otherwise not shown to cause any functional impairment or result in treatment.  See 38 C.F.R. §§ 4.7, 4.10, 4.119, Diagnostic Code 7903 (2015).

While the Veteran is competent to report that her disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence. Although the Veteran believes she meets the criteria for a higher disability rating, her complaints and the medical findings do not meet the schedular requirements for a higher evaluation at any time during this appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the claim is denied.  The Veteran's thyroid disorder is not manifested by symptoms of muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, sleepiness, weight gain, or other signs, symptoms, or abnormal findings; to the extent that the Veteran experiences some fatigability, constipation, and mental sluggishness, this is contemplated by her currently assigned disability evaluation.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

B.  Urinary Incontinence

The Veteran was granted service connection for urinary incontinence in an April 2006 rating decision and assigned a 20 percent rating, effective February 1, 2006, under 38 C.F.R. § 4.114, Diagnostic Codes 7599-7517.  The Veteran appealed this rating.  As noted in the introduction, in a July 2015 rating decision, she was granted a higher rating of 40 percent for urinary incontinence, effective July 10, 2015, but has not indicated that this has satisfied her appeal with respect to that issue.

There is no Diagnostic Code for urinary incontinence.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2015). 

The RO has rated the Veteran's disability as analogous to injury of the bladder, under 38 C.F.R. § 4.115b, Diagnostic Code 7517, which is rated based on voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a (2015).  Only the predominant area of dysfunction shall be considered for rating purposes.  Id.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a (2015). 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015). 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a (2015). 

Prior to her separation from service in January 2006, the Veteran underwent a general VA examination in August 2005.  She noted that she had urinary incontinence that started in 2004 and that she would have to change her uniform one to two times per day.  She noted no pain or burning on urination.  She stated that she was diagnosed with urge incontinence in March 2005 and was treated with Ditropan, which helped.  Her diagnosis was urinary incontinence.

She underwent a VA genitourinary examination in May 2007, in which she noted that she had urinary incontinence that began in 2004 and had resulted in several accidents.  She indicated that her medication, Ditropan, did not help much, but gave her time to reach the bathroom.  She stated that it was not as bad as it was and that she was on Ditropan and also was unfortunately placed on hydrochlorothiazide.   She did not have any lethargy, weakness, anorexia, weight loss or gain; or any voiding frequency, hesitancy, stream, or dysuria.  She had urgency incontinence and recurrent cystitis.  The diagnosis was urge incontinence. 

A September 2011 VA genitourinary examination notes that the Veteran stated that she would "lose urine" three to four times per week.  She indicated that it was a discharge leak, not a running leak.  She denied stress urinary incontinence, or leaking with coughing or sneezing.  She reported urge incontinence three times a month, "give or take."  She denied any injury to her bladder.

In July 2015 the Veteran underwent another VA examination to addressing her urinary frequency.  The Veteran reported urinary frequency and incontinence with cough.  The etiology of the voiding dysfunction was cystourethrocele.  She noted that her voiding dysfunction caused urine leakage but that she did not wear a pad daily.  She noted that sometimes she would wear a pad that must be changed two to four times daily.  The voiding dysfunction did not require the use of an appliance, and caused urinary frequency including daytime voiding interval between one and two hours, and nighttime awakening to void two times.  The voiding dysfunction also caused signs or symptoms of obstructed voiding with a slow stream, but not markedly slow.  In addition, the Veteran reported having had two to three urinary tract infections in the last year for which she took a course of antibiotics.  She had not been on continuous treatment.    

The medical evidence shows that the predominant area of dysfunction is voiding dysfunction, which is most accurately rated based on urine leakage, and that ratings higher than 20, effective prior to July 10, 2015, and 40 percent, effective thereafter, are not warranted.  Specifically, prior to the July 2015 VA examination, the Veteran reported urinary incontinence that required her to have to change her uniform from one to two times per day, to three to four times per week.  This does not rise to the level of having to change absorbent materials two to four times per day, which is required for the next higher 40 percent rating for voiding dysfunction.  She also did not have any findings prior to July 2015 or thereafter of daytime voiding interval of less than one hour, or; awakening to void five or more times per night, which is required for the next higher 40 percent rating for urinary frequency.

Effective July 10, 2015, when a 40 percent rating was assigned, the medical evidence does not show that a higher rating is warranted.  The Veteran reported on the July 2015 VA examination that she would sometimes wear a pad that must be changed two to four times daily; and that the voiding dysfunction did not require the use of an appliance.  The next higher 60 percent rating is not warranted for voiding dysfunction unless the evidence shows that the Veteran required the use of an appliance or wore absorbent materials that must be changed more than four times a day.  Ratings higher than 40 percent also are not warranted, effective July 10, 2015, based on urinary frequency, as her daytime voiding interval was between one and two hours, and she had nighttime awakening to void two times.  In addition, ratings higher than 40 percent are not available or warranted based on obstructive voiding or urinary tract infection, as the voiding dysfunction caused signs or symptoms of obstructed voiding with a slow stream, but not markedly slow; and she reported having had two to three urinary tract infections in the last year for which she took a course of antibiotics; but she had not been on continuous treatment.    

For all the foregoing reasons, the Board finds that a rating higher than 20 percent is not warranted for the Veteran's urinary incontinence prior to July 10, 2015, and a rating higher than 40 percent is not warranted, effective July 10, 2015.  There are no objective medical findings that would support the assignment of the respective ratings in excess of 20 and 40 percent for the urinary incontinence.  Therefore, entitlement to increased ratings higher than 20 and 40 percent, effective prior to and from July 10, 2015, respectively, for the urinary incontinence is denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted.

C.  Residuals of Excision of Seborrheic Keratosis

The Veteran's residuals of excision of seborrheic keratosis is presently rated as noncompensable (i.e., 0 percent) under 38 C.F.R. § 4.118, Diagnostic Code 7805, which rates scars based on the limitation of function of the part affected.  

Prior to October 28, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent rating.  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Note(1) states that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Codes 7801 and 7802 pertain to scars other than on the head, face, or neck and do not apply to the Veteran's scar on her right axillary fold (i.e., right chest wall).

Effective October 23, 2008, the schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed her service connection claim prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

An October 2007 VA scar examination report notes that the Veteran did not have any residuals of the excision of the seborrheic keratosis of the anterior axillary fold, bilaterally.  A July 2015 VA examination report notes that the Veteran had a residual post-surgical scar on the right chest wall, from in-service treatment of the seborrheic keratosis, which was occasionally tender, but was otherwise asymptomatic and unchanged.  The report further noted that the scar was not painful or unstable, and measured 2 cm as a linear scar.  There was no limitation of function due to the scar.

Resolving all doubt in the favor of the Veteran, given that her scar from the excision of the seborrheic keratosis was described as occasionally tender on examination in July 2015, a 10 percent rating is warranted under Diagnostic Code 7804 for a tender, painful scar.  While the scar was noted to be not painful, but just occasionally tender, it is not clear how "tender" and "painful" are medically distinguishable, in this regard.

For this reason, effective July 10, 2015, the date of the VA skin examination, a 10 percent rating is warranted for the scar from the excision of the seborrheic keratosis on the right anterior trunk, under Diagnostic Code 7804.  Prior to July 10, 2015, none of the medical or lay evidence of record shows any residuals associated with the residual scar from the excision of the seborrheic keratosis.  Therefore, a rating higher than 0 percent is not warranted prior to July 10, 2015.

Also, while the VA examination in October 2007 noted that the scar was on the bilateral axillary fold, as the service treatment records show that the Veteran had one nevus (which was found to be seborrheic keratosis) excised on the anterior axillary fold in service in January 1998, there is only one side, and one scar involved with the residuals of the excision of the seborrheic keratosis.

D.  Rectal Fissure

Service connection was granted for rectal fissure in April 2006 on the basis of treatment in service.  The Veteran's rectal fissure is rated as noncompensable based on impairment of sphincter control of the rectum and anus under 38 C.F.R. § 4.114, Diagnostic Code 7332.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, a 0 percent rating is assigned for healed or slight impairment of sphincter control, rectum and anus, without leakage.  A 10 percent rating is provided for impairment of sphincter control characterized by constant slight, or occasional moderate leakage; a 30 percent rating is provided for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad; a 60 percent rating is provided for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is provided for complete loss of sphincter control.

An October 2007 VA examination report shows that the Veteran continued to have pain with the rectal fissure.  There was no discharge, swelling, or redness noted on examination.  There also was no fecal incontinence or history of hospitalizations or surgery.  Current treatment was a cream for the perineal area as needed.  There was no evidence of fecal leakage.  There was a fissure, which was painful.  There was no evidence of bleeding.

A July 2015 VA examination report shows normal rectal examination with no anal fissures.  The Veteran was not aware of any leakage of stool.

These findings do not warrant a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7332, as the rectal fissure is either healed, or only results in slight impairment in sphincter control without leakage.  

III.  Extraschedular Rating & TDIU

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypothyroidism, urinary incontinence, rectal fissure, and seborrheic keratosis excise are contemplated by the rating schedule.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hypothyroidism, urinary incontinence, rectal fissure, and seborrheic keratosis excise, such that she is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence does not show that the issue of unemployability as a result of the Veteran's service-connected disabilities has been raised. 


ORDER

Entitlement to an initial evaluation higher than 30 percent for hypothyroidism is denied.
 
Entitlement to an initial evaluation higher than 20 percent for urinary incontinence, effective prior to July 10, 2015, and 40 percent thereafter, is denied.

A 10 percent evaluation for residuals of seborrheic keratosis excision, anterior axillary fold is granted, effective July 10, 2015.
 
Entitlement to an initial compensable evaluation for rectal fissure is denied.



REMAND

The Board remanded the issue of entitlement to a compensable rating for left salpingectomy (removal of fallopian tube) in July 2014 so that a medical opinion could be provided to address whether her complaints of left-sided pelvic pain were related to her service-connected disability.  In July 2015 a VA medical opinion was provided that the left lower quadrant pain that the Veteran developed in 2004 was less likely than not related to her laparoscopy/ laparotomy/ left salpingectomy in 1988.  However, no rationale was provided for this opinion; so it has no probative value.  Thus, on remand, another supplemental opinion must be provided with a rationale for whether or not the Veteran's chronic left-sided pelvic pain is related to her residuals of removal of her left fallopian tube.   

Further, the issue of entitlement to a separate, compensable rating for a surgical scar related to the salpingectomy has been raised by the record.  Specifically, the July 2015 VA examination report notes that the Veteran had a vertical mid-abdominal keloid scar measuring 7cm in length x .5 cm wide from the umbilicus to the symphysis pubis, dimpled in the middle of the scar.  See also September 2011 VA scar examination report.  It is not clear if this scar is related to the Veteran's salpingectomy; if so, it should be evaluated to determine whether it would warrant a compensable rating under one of the scar diagnostic codes, particularly for a tender, painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant evidence pertaining to the history of left salpingectomy.

2. Return the Veteran's file to the VA examiner who provided the July 2015 gynecological examination to provide a rationale for why the Veteran's complaints of left-sided pelvic pain were not related to her laparoscopy/ laparotomy/ left salpingectomy in 1988.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The VBMS file should be accessible to the examiner for review in conjunction with any examination and the examination report should reflect that the examiner reviewed the VBMS file.  

The examiner must to ascertain whether the Veteran has any residual symptoms from her laparoscopy/ laparotomy/ left salpingectomy in 1988, including any pelvic pain.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3. Schedule the Veteran for a VA dermatology examination to determine whether the Veteran has any scarring related to her laparoscopy/ laparotomy/ left salpingectomy in 1988.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should determine if there is any residual surgical scar related to her laparoscopy/ laparotomy/ left salpingectomy in 1988, and if so, describe whether there is any impairment associated with any residual surgical scarring, whether the scar is adherent to underlying tissue, whether the scar is tender to palpation or unstable, and the approximate measurements of the scar.  The examiner's attention is called to the July 2015 VA examination report notes that the Veteran had a vertical mid-abdominal keloid scar measuring 7cm in length x .5 cm wide from the umbilicus to the symphysis pubis, dimpled in the middle of the scar, and the September 2011 VA scar examination report.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4. Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action.  38 C.F.R. § 4.2.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


